Case: 14-10958      Document: 00513095977         Page: 1    Date Filed: 06/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-10958                                    FILED
                                  Summary Calendar                              June 26, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JARROD JAMIEL WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CR-426


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jarrod Jamiel Williams pleaded guilty to conspiracy to commit wire
fraud affecting a financial institution in violation of 18 U.S.C. §§ 1343 and
1349. The district court sentenced Williams to 87 months of imprisonment and
a three-year term of supervised release. The district court stated at sentencing
that it would not impose child support compliance as a condition of supervised




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10958     Document: 00513095977      Page: 2   Date Filed: 06/26/2015


                                  No. 14-10958

release. However, the written judgment listed timely child support payments
as a special condition of supervised release.
      Despite the appeal waiver provision in the plea agreement, Williams
asks this court to strike the written judgment’s imposition of child support as
a special condition of supervised release.       He maintains that the conflict
between the oral pronouncement and the written judgment is merely a clerical
error and that correction of the error is not precluded by the appeal waiver.
      Invoking the appeal waiver, the Government moves for dismissal of
Williams’s appeal.    In the alternative, it moves for summary affirmance,
contending that the district court’s oral pronouncement related only to new
child support obligations and did not foreclose existing child support
obligations as a condition of supervised release. The Government notes the
district court’s explicit statement that the standard conditions of supervised
release apply and argues that child support compliance is a standard condition
under the Sentencing Guidelines.
      Federal Rule of Criminal Procedure 36 provides that a “court may at any
time correct a clerical error in a judgment, order, or other part of the record, or
correct an error in the record arising from oversight or omission.” However,
the difference between the oral pronouncement and written judgment in this
matter is not a clerical error, but rather a conflict.      See United States v.
Buendia-Rangel, 553 F.3d 378, 379 (5th Cir. 2008). Dismissal of the appeal is
appropriate as this conflict does not fall under any of the exceptions listed in
the appeal waiver. See United States v. Higgins, 739 F.3d 733, 738-39 (5th
Cir.), cert. denied, 134 S. Ct. 2319 (2014). Williams may file a motion in the
district court for modification of the conditions of his supervised release
pursuant to 18 U.S.C. § 3583(e) and Federal Rule of Criminal Procedure
32.1(c).



                                        2
    Case: 14-10958    Document: 00513095977    Page: 3   Date Filed: 06/26/2015


                                No. 14-10958

      Accordingly, IT IS ORDERED that the Government’s motion for
dismissal is GRANTED, and the appeal is DISMISSED. The Government’s
motions for summary affirmance and for an extension of time to file a brief are
DENIED.




                                      3